COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS

                                                            §
     ESW CAPITAL, L.L.C.,                                                     No. 08-19-00256-CV
                                                            §
                       Appellant,                                                Appeal from the
                                                            §
     v.                                                                        200th District Court
                                                            §
     PLATO LABS, INC.,                                                      of Travis County, Texas1
                                                            §
                       Appellee.                                           (TC# D-1-GN-17-000883)
                                                            §


                                         MEMORANDUM OPINION

           Appellant ESW Capital, L.L.C., has filed an unopposed motion for voluntary dismissal of

this appeal. See TEX.R.APP.P. 42.1(a)(1). The motion is granted, and this appeal is dismissed.

Per the agreement of the parties, costs are assessed against the party that incurred them. See

TEX.R.APP. P. 42.1(d).

                                                       GINA M. PALAFOX, Justice
February 7, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.




1
    We hear this case on transfer from the Third Court of Appeals in Austin. See TEX.R.APP.P. 41.3.